GILLETTE, J.,
concurring.
I join in the majority opinion reluctantly because the outcome of this case, on the facts as they are now recognized, seems unfair. However, the petitioner brought the problem on itself.
As the majority notes, when the various deficiency notices were sent to petitioner, its reply was always the same: "The person(s) mentioned in the deficiency assessment is (are) not my employee(s).” No suggestion was made *567in any of the requests for hearing that, even if some of the persons involved were employes, their work was performed outside the state from a base of operation outside the state and so was not covered. That issue was not raised until the outset of the hearing itself.
What has happened here is that the petitioner, having originally placed its eggs in one basket ("they don’t work for me”), now wishes to profit from its belated switch of signals and the fact that the referee found a hole in the Division’s assessment. Had the Division known from the outset that this was the issue, it might well have met any burden it had to show specifically which activities of petitioner’s employes were covered. However, since the Division had no notice that this was an issue, it would be incongruous now to say it loses for failure to meet a burden it did not know it was expected to meet.
My view would be different if petitioner were now assigning as error the referee’s failure to allow it to amend its request for a hearing or its request for a continuance to put on evidence of its own on this subject. However, on this record, this result is correct.